El Juez Peesidente Sr. del Tobo,
emitió la opinión del tribunal.
José A. Berrios demandó al Municipio de Juncos en recla-mación de daños y perjuicios. Alegó en su demanda que en y antes de enero 8 de 1919 era dueño de una casa de made-ras, radicada en Juncos, calle de “Muñoz Rivera,” marcada con el número 10, y que en dicbo día solicitó del municipio permiso para reparar dicba casa y le fué concedido, habiendo obtenido además el 4 de febrero de 1919 el consentimiento del Departamento Insular de Sanidad para verificar la repa-ración; que eso no obstante y sin que fuera notificado, su casa fué vendida en pública subasta en cumplimiento de un *55acuerdo de 13 de febrero de 1919 del Concejo Municipal de Juncos; que ningún tribunal dictó sentencia decretando dicha venta y que por razón de ella sufrió perjuicios que fija en seiscientos dólares.
El municipio demandado compareció por medio del fiscal del distrito y contestó la demanda negando los hechos que le perjudicaban y alegando como materia de defensa que el de-mandante no era dueño de la casa en cuestión y sí Juana Ortiz de Renta. El demandante se opuso a que el deman-dado compareciera representado por el fiscal y la corte de-claró sin lugar la oposición. Se celebró la vista y el pleito-se falló finalmente en contra del demandante. En su opinión la corte sentenciadora se expresó así:
“De la prueba aparece que el inmueble objeto de la demanda amenazaba ruina y constituía un pvibMc mvismoe. Se ha probado también que dicho inmueble fué propiedad de Juana Ortiz de la Renta y que de su adquisición por el demandante nunca tuvo cono-cimiento el municipio; y apareciendo asimismo de la prueba que dicho municipio notificó a Juana Ortiz de la Renta que iba a pro-ceder a la demolición del expresado inmueble, y siendo ello así que no se ha demostrado que el municipio actuara de mala fe, resuelve la corte que debe desestimar la demanda presentada.”
No conforme el demandante con la sentencia dictada, apeló y señaló en su alegato cuatro errores, cometidos así: 1. Al permitir la intervención del fiscal; 2, al aplicar el artículo 396 del Código Civil; 3, al declarar que la casa constituía un public nuisance, y 4, al fallar en contra de la ley.
1. Examinemos el primer error. Sostiene el apelante que el artículo 51 del Código de Enjuiciamiento Civil determina que la comparecencia ante las cortes de distrito, deberá ha-cerse por medio de abogado debidamente autorizado para ejercer su profesión, y que como por la Ley de 9 de marzo de 1905, titulada “Ley prohibiendo al Fiscal de la Corte Suprema, fiscales de las cortes de distrito y jueces muni-cipales el ejercicio de la abogacía,” dichos funcionarios sólo *56pueden postular como defensores de “El Pueblo de Puerto Eico o de cualquier funcionario público,” es claro que el fiscal no pudo intervenir en el litigio.
La idea de la Ley de 1905 citada, fue impedir que los fis-cales, que deben ser abogados debidamente autorizados para ejercer, se dedicaran a asuntos particulares. Es cierto que el municipio no es El Pueblo de Puerto Rico, ni un funcio-nario público y que por tanto dentro de los términos de la ley no está obligado el fiscal a representarlo, pero un muni-cipio es una corporación pública creada por el gobierno para fines políticos, o como también se lia definido, una incorpo-ración de personas, residentes en un lugar particular, o co-nectadas con un particular distrito, autorizada, para dirigir su gobierno civil local, (véase 2 Bouvier’s Lato Dictionary, 2269), y no es contrario al espíritu de la ley que sea repre-sentado, en bien de los intereses públicos, sin que medien honorarios, por el fiscal del distrito, si éste pudiere hacerlo sin detrimento de sus deberes primordiales.
2. Los otros errores señalados pueden estudiarse conjun-tamente. Para ello creemos conveniente comenzar por hacer un resumen de la prueba practicada.
Consistió la del demandante en tres documentos y en su propia declaración y la del demandado en una certificación y dos declaraciones de testigos.
El primer documento del demandante fué una certifica-ción que contiene copia del escrito presentado al Concejo Municipal de Juncos pidiendo permiso para reparar la casa No. 12 de la calle “Muñoz Rivera”; el segundo, otra certi-ficación que transcribe el acuerdo del concejo concediendo el permiso para reparar la dicha casa número doce, y el ter-cero, una autorización del Departamento de Sanidad para reparar la casa número diez de la calle “Muñoz Rivera,” de Juncos.
Declaró el demandante, en resumen, que era dueño de la casa No. 10 por haberla comprado a Juana Ortiz en cien *57dólares, míos meses antes del 8 de enero de 1919, sin que me-diara documento escrito; que la casa fué rematada por el municipio sin su intervención y sin que nada se le notificara, y que lia perdido los cien dólares que pagó, tres o cuatro-cientos dólares en que calcula los beneficios que dejó de ob-tener y doscientos dólares que valía el derecho al usufructo del solar. Admitió el demandado que cuando compró la casa “estaba desocupada porque la Sanidad lo babía ordenado y la mandó clausurar. ’ ’
La certificación aportada por el demandado contiene co-pia del acuerdo del Concejo Municipal de Juncos, aprobado por el alcalde, de 14 de noviembre de 1917. De él aparece que el alcalde se dirigió al concejo, a fin de que dicbo orga-nismo pudiera dar cumplimiento a lo que dispone la sección 27 de la ordenanza municipal sobre construcciones, rectifi-caciones y reparaciones de edificios, aprobada el 22 de diciembre de 1911, exponiéndole que en el pueblo existían va-rias casas ruinosas mandadas cerrar por el Departamento de Sanidad que afeaban el ornato, eran un criadero de mi-crobios, un refugio de vagabundos y un peligro para el ve-cindario, y que debía concederse a sus dueños un plazo para. que procedieran a repararlas. Basándose en el escrito del alcalde el concejo acordó que de conformidad con la sección 27 de la ordenanza citada “se notifique a los señores Marcial Blanco, Juana Ortiz, Modesto Martínez o. sucesión de don Agustín Collazo,. Amalio Pereira y Domingo Matanzo, que en el improrrogable plazo de dos meses, a contar desde el día que se les notifique el presente acuerdo, deberán proce-der al derribo o a Ja reparación de sus respectivas casas, que han sido clausuradas en esta población por orden del Departamento de Sanidad, según les fué notificado oportu-namente por el inspector del ramo, debiendo presentar para ello al concejo las peticiones correspondientes acompañadas de sus planos respectivos; y de no verificarse dentro del plazo fijado, la administración procederá a verificar por *58cuenta y riesgo de los dueños de las casas expresadas la re-paración o demolición de ellas según procediese, a juicio del alcalde; 'Disponiéndose, que si la persona a quien perteneció la casa derribada' por virtud del presente acuerdo, no pu-diese por cualquier circunstancia reedificarla dentro del plazo fijado, el solar en que dicha casa estuvo será dado en usu-fructo al que lo pidiere para fabricar en él, siempre que la petición sea hecha de conformidad con lo que disponen las ordenanzas municipales sobre construcciones.”
El acuerdo fué notificado a los propietarios, entre ellos Juana Ortiz, el 13 de diciembre de 1917.
El testigo Varona dijo que “ conoce la casa número 10 de la calle “Muñoz Rivera” del pueblo de Juncos, que per-tenecía a doña Juana Ortiz y fué demolida por el municipio; que conoció y conoce a doña Juana Ortiz de la Renta.” La otra declaración es más amplia. La prestó José Barreras, Alcalde de Juncos en 1917 y actual Comisionado de Servicio Público. Se expresó así:
“Conoce a Juana Ortiz de la Renta hace muchos años y tenía y en su concepto ha tenido siempre una casa en la calle de ‘Muñoz Rivera’ marcada con el número diez, la cual hoy no existe; que el Concejo Municipal de Juncos acordó respecto a varias casas que es-taban en mal estado dar un plazo de cincuenta días para que las reedificaran o las destruyeran y doña Juana Ortiz de la Renta no cumplió ese acuerdo.; que doña Juana Ortiz de la Renta era la dueña de esa casa y firmó el documento donde se le avisaba que debía ree-dificar; que esa casa se destruyó por estar en estado ruinoso y la Sanidad también había mandado a clausurar la casa; que a su juicio la casa estaba ruinosa porque había sido clausurada por el Depar-tamento de Sanidad varios años antes y naturalmente una casa así clausurada constituye una amenaza pública y por otra parte la falta de vigilancia de la misma casa sea por el encargado o por el dueño es una casa que no produce, que está abandonada. Esa casa estaba situada en un barranco que constituye 'un peligro, y en ese mismo solar no puede fabricarse ninguna casa, ese solar es de pequeñas dimensiones puesto que las lluvias han ido desbarrancando conside-rablemente, al extremo de que en el sitio donde estaban los estantes *59de la misma casa ya habían quedado en el aire y desde luego la casa amenazaba ruina, porque estaba en un barranco y al fondo del ba-rranco queda una ealleeita donde bay bohíos; la casa estaba en un barranco muy alto y ese barranco es un declive y en la parte baja hay casas pequeñas que dan a una calle y desde luego si esa casa se derrumbaba podría ir rodando y de momento ir y causar daños a los habitantes de los bohíos de abajo; que cree honradamente que era necesario destruir la casa porque el tiempo ejercía su acción des-tructora en la casa y en el solar; que ha tenido experiencia como oficial de sanidad y como médico y la casa que dijo antes llevaba varios años de 'clausurada y esas casas en los pueblos, que no tienen el cuidado de nadie se convierten en letrinas públicas y no digo esa que estaba en los extramuros, sino casas que han tenido en el centro de la ciudad, puertas que se caen y dan paso a los desocu-pados que no tienen nada que. hacer, para convertir la casa en le-, trina; que esa casa tiene el número diez y al lado hay una también clausurada que tiene el número doce y es de la sucesión de Antonio Mujiea, que siempre ha creído que la casa número diez era de doña Juana Ortiz; que el señor Berríos no le avisó al declarante que hu-biera comprado esa casa y que la casa demolida fué la número diez. Repreguntado por el abogado del demandante declaró que la casa número diez colinda por el frente con la calle ‘Muñoz Rivera’ por el norte con casa de la sucesión de Antonio Mujiea, por el sur con otro propietario cuyo nombre ignora y por detrás con el corral de la misma casa de la señora Juana Ortiz y los bohíos que están fa-bricados en la otra calle;. que esa casa que ha descrito es de Juana Ortiz y se está refiriendo a la misma casa que se destruyó y a la que se refieren los documentos que presentó el señor abogado. Exa-minado por el juez declaró: que en la carta o escrito que presentó el demandante al municipio solicitaba permiso para reparar la casa número doce y que la casa número doce es contigua a la número diez y colinda por el norte con una casa que no conoce al propietario, por el sur con casa de Juana Ortiz de la Renta y por el peste con solares del municipio; que existe la casa número doce pero está clausurada hace muchos años, porque está ruinosa; que esa casa también se va a demoler, es de una sucesión y estaban en asunto de la tramitación de la testamentaría y realmente no había con quien entenderse pero también se va a seguir igual procedimiento.”
Esa fué toda la prueba practicada. Insiste mucho el ape-lante en que su acción se basa no en la demolición de la casa, *60sino en l'a venta de la misma en pública subasta. Sólo en la declaración del propió demandante se habló de la venta. La prueba del demandado toda se refiere a la demolición y el conflicto fue resuelto por la corte de distrito en favor del demandado, sin que se baya demostrado error.
No hay conflicto con respecto a que la casa demolida fue la número 10 de la calle “Muñoz Rivera,” de Juncos. Tam-poco lo hay en que dicha casa perteneció a Juana Ortiz. El demandante declaró que la compró en cien dólares cuando estaba ya clausurada por la Sanidad y nada producía. E interpretando racionalmente la prueba necesariamente debe concluirse que la compró también después que había vencido el término que se concedió a la propietaria y que ésta admi-tió sin protesta, para repararla, con la advertencia de que si no lo hacía, el municipio procedería por cuenta y riesgo del dueño a repararla o demolerla.
¿Tuvo facultad el municipio para adoptar y llevar a la práctica tal acuerdo? ¿Pudo cumplirse lo acordado después de vendida la casa por el propietario notificado sin que se hiciera nueva notificación al nuevo propietario?
El artículo 396 del Códig’o Civil Revisado, dice:
“Art. 396. — Si un edificio, pared, columna o cualquiera otra cons-tracción amenazase ruina, el propietario estará obligado a su demo-lición, o a ejecutar las obras necesarias para evitar su caida.
“Si no lo verificase el propietario de la obra ruinosa la autoridad podrá hacerla demoler a costa del mismo.”
Ese artículo es igual al 389 del Código Civil Antiguo ci-tándose por Scaevola como precedentes legales del mismo la Part. 3a., Tit. XXX, Ley 15, y el Lib. VII, Tit. XXXII, Ley 2a., de la Nov. Recop, y comentando el propio Scaevola el precepto, se expresa, en parte, así:
“El deber que el segundo párrafo mencionado señala a las auto-ridades constituye uno de los más importantes capítulos de la lia-mada ‘policía municipal’, y está reconocido además en sentencia del Tribunal Supremo fecha 15 de junio de 1877, y terminantemente, *61entre otras, en las reales órdenes feelias 13 de marzo, 22 de julio y 18 de diciembre de 1880, que interpretan, con unánime criterio, la doctrina sentada por los artículos 72 y 73 de la Ley Municipal ■vigente, pues, efectivamente, en el número primero de aquél se dice que es de la exclusiva competencia de los ayuntamientos el estable-cimiento y creación de servicios municipales referentes al arreglo y ornato de la vía pública * * * y seguridad de las personas y propiedades. En este concepto, por tanto, está indudablemente com-prendida la obligación a que se refiere el apartado segundo que co-mentamos. Dedúcese de estos principios que los tribunales no están facultados para admitir interdictos contra acuerdos de los ayunta-mientos que compelan, a los propietarios a reparar o demoler sus construcciones ruinosas, puesto que procediendo dichas entidades ju-rídicas, ya a instancia de los vecinos que temen el daño, o jra de oficio, por denuncia de los arquitectos, que esto será lo más frecuente, intervendrán en asuntos que la Ley Municipal les señala como de su exclusiva competencia, a falta de la iniciativa individual.”
Las leyes constitutivas de los municipios lian variado en la Isla durante la nueva soberanía, pero nada se ha citado de ellas que les impida realizar lo que antes podían llevar a efecto en la materia de que se trata.
Califica el juez sentenciador de public nuisance la casa en cuestión y ello nos lleva a examinar el caso a la luz del derecho americano.
Según la jurisprudencia, resumida por Oye., “La palabra 'estorbo’ (nuisance) significa literalmente molestia; cual-quier cosa que produce algún mal, inconveniencia, o daño, o que esencialmente entorpece el disfrute de la vida o de la propiedad.
“Un estorbo es público cuando afecta los derechos disfrutados .por los ciudadanos como parte del público, esto es, los derechos que residen en todos los ciudadanos, mientras que un estorbo privado es cualquier cosa hecha en daño o detrimento de las tierras, heredades •o patrimonio de otra persona, que no equivalga a una invasión (trespass); así, cualquier uso injustificado, irrazonable, o ilegal, por una persona, de su propiedad, mueble o inmueble, que cause daño a otra, constituye un estorbo privado. De esta suerte, se observará que la *62diferencia entre los estorbos públicos y privados no depende de la naturaleza del acto, sino del becbo de si afecta al público en general o meramente a algún individuo o individuos en particular, de modo que el mismo acto o estructura puede ser un estorbo público y al mismo tiempo un estorbo privado en cuanto a una persona a quien le causa un daño especial distinto del daño inferido al público en general; mientras que, de otra parte, el heebo de que un estorbo cause daño a un gran número de personas no lo convierte en- un es-torbo público, cuando el daño es a la propiedad individual de cada persona y no al público en general como tal.” 29 Oye. 1152-53.
Cita la obra un gran número de casos particulares que han sido considerados por las cortes como estorbos públicos. Entre ellos aparece el que sigue que guarda relación con este ■ pleito:
“Una estructura que es dedicada a tales usos, o que ba sido aban-donada a un estado tal de ruina y dilapidación, que la bacen peli-grosa para los viandantes o para el público, constituye un estorbo.” Id. 1171.
Según la misma obra los medios legales que existen ac-tualmente para abatir el estorbo son:
“El derecho a abolir el estorbo sin procedimiento alguno legal, una acción en equidad para la abolición del estorbo o para obtener un injunction contra él, una acción estatutoria por daños, o el pro-cesamiento criminal de la persona responsable de la existencia del estorbo. ” 29 Cyc. 1214.
Y más adelante, basándose siempre en las decisiones de los tribunales, dice:
“Un estorbo público puede ser sumariamente abolido por las autoridades públicas, pero esta facultad debe ser ejercitada razona-blemente, sin causar daños o perjuicios innecesarios a la propiedad, y se limita a la remoción de aquello que constituye el estorbo. El poder se deriva'de una necesidad, y para que su ejercicio esté, justi-ficado esa necesidad debe existir. Se ha resuelto que la facultad de un funcionario municipal para abolir un estorbo público sin pro-cedimiento legal ni .mandamiento judicial está a la misma altura *63que la facultad de un ciudadano. A la persona responsable de la existencia de un estorbo puede exigírsele el pago de lo gastado en su remoción o abolición.” Id. 1218.
Analizada la prueba que se practicó en este caso, cree-mos que demuestra en verdad la existencia de un estorbo público.
El municipio no procedió arbitrariamente; Adoptó un acuerdo fundado y concedió un plazo de dos meses al pro-pietario. El acuerdo fué debidamente notificado al propie-tario y nada bizo. El municipio quedó en condiciones de intervenir e intervino.
Es cierto que resultó que en el acto de la demolición ha-bía cambiado el dueño, pero nada constaba al municipio. No es suficiente la solicitud del nuevo dueño, para considerar notificado al municipio. El número que se dió a la casa era distinto y esto pudo inducir a error.
A todo lo que tenía derecho el demandante era a una in-demnización, si es que el municipio derivó algún beneficio de la demolición. El justo valor de la casa, deducidos los gastos de la demolición, podría constituir la verdadera me-dida de la indemnización. Nada demuestra la prueba en este sentido. El propio demandante dijo que todo lo que había pagado por la casa era la suma de cien dólares. Los perjuicios se hacen ascender a más de quinientos dólares en la forma que hemos visto. Podría afirmarse que la cuantía se fijó para dar jurisdicción a la corte de distrito a sabien-das de que si existieron algunos perjuicios, nunca llegaron a la suma de más de quinientos dólares. Esto es tan claro no ya de la prueba, sino de las mismas alegaciones, que bien podría sostenerse que en este pleito la demanda debió deses-timarse por falta de jurisdicción.
Habiendo en consideración todo lo expuesto, debe con-firmarse la sentencia apelada.

Confirmada la sentencia apelada.

*64Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.